DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 27 January 2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims set forth in the previous office action have been withdrawn.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
Each of claims 3 and 5 refers to “a width of the inlet area” and “a width of the outlet area”. Although an inlet or outlet can have a width, the area of the inlet or outlet has no width. For example, a rectangular outlet with a width of 1 mm and a length of 2 mm has an area of 2 mm2. The area itself (2 mm2) does not have a width. Claims 3 and 5 should be amended to refer to “a width of the inlet” and “a width of the outlet”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 4 are allowed. Claims 3 and 5 are objected to (see above) but contain allowable subject matter.

Claim 1 is directed to a method for producing a unidirectionally-aligned discontinuous fiber-reinforced composite. The method comprises 1) applying air to short-fibers such that the short-fibers are inserted into a plurality of channels and 2) aligning the short-fibers discharged from the plurality of channels unidirectionally on a polymer base disposed below the plurality of channels. Each of the plurality of channels has an outlet area smaller than an inlet area. In addition, each of the plurality of channels includes a hollow having an inclined face extending from the inlet to the outlet.
The combination of U.S. Patent No. 5,580,512 (“Koon”) and U.S. Patent No. 4,568,008 (“Hasselqvist”) set forth in the office action dated 27 October 2021 represents the closest prior art. However, this combination fails to disclose applying air to short-fibers such that the short-fibers are inserted into a plurality of channels. In Koon, the discontinuous fibers 22 fall by force of an electric field. See lines 29-43 in column 4. No air is applied to cause the discontinuous fibers 22 to enter the alignment apertures 36, as required by claim 1. The remaining prior art fails to disclose or suggest each and every limitation of claim 1.
Claim 4 is allowed based on its dependency from claim 1. Claims 3 and 5 contain allowable subject matter based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the rejections based on Koon and Hasselqvist have been fully considered and are persuasive. Specifically, the Examiner agrees with the Applicant’s argument (IV) on page 14. Koon does not apply air to the fibers such that the fibers are inserted into the channels, as claimed. Koon uses an electric field. Therefore, the rejections based on Koon have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726